J-A22031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL L. METZKER                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CAMILLE L. MARLOWE                         :
                                               :
                       Appellant               :   No. 456 EDA 2019

               Appeal from the Order Entered December 27, 2018
    In the Court of Common Pleas of Montgomery County Domestic Relations
                            at No(s): 2002-03274,
                             PACSES: 5871047428


BEFORE: MURRAY, J., STRASSBURGER, J.*, and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED OCTOBER 16, 2019

        Camille L. Marlowe (Marlowe) appeals from the order entered in the

Court of Common Pleas of Montgomery County (trial court) setting the child

support obligation of Michael L. Metzker (Metzker), a high-income parent,

within the meaning of the guidelines. We vacate the trial court’s order and

remand.

        This case began when Metzker filed a petition to reduce child support on

June 8, 2015, because his middle child with Marlowe graduated from high

school and reached the age of eighteen. On January 19, 2016, after non-

record proceedings before a master, the trial court issued an interim order

requiring Metzker to pay $5,730.39 per month, effective June 12, 2015, for

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22031-19


the financial support of the remaining minor child, a daughter, born in 1999

(Child).     However,      before    this   proceeding   concluded,   Child   became

emancipated and she graduated from high school.

       Marlowe filed exceptions to this order. The initial hearing was scheduled

for August 31, 2016, but because of delays not caused by any of the parties,

the hearing did not take place until February 6, 2018. Five additional hearings

took place between that date and September 18, 2018. Through discovery

responses, Marlowe learned that on March 2, 2016, Metzker had received

capital gain income of $3.8 million, net of taxes.

       At those hearings, testimony, including the presentation of experts

concerning the income of the parties, including the treatment of $3.8 million

net of taxes in capital gains that Metzker received,1 was proffered. Evidence

was also introduced concerning Metzker’s lifestyle expenses and needs. In

addition to other expenses regarding Child, not relevant here, Marlowe

proffered expense sheets listing items and activities for Child that would have

been purchased or engaged in while she was attending high school if funds

had been available. (See Mother’s Exhibit 24, List of Items Would Provide for

Child, at 1-11).2

____________________________________________


1 Although contested below, neither party discusses on appeal whether the
capital gains annualization over a two-year period was appropriate.
2 The court initially allowed the expense sheets to be entered into evidence
and become part of the record; it ultimately found the document inadmissible.
(See Trial Ct. Op. at 14-17).


                                            -2-
J-A22031-19


       The expense sheets included name brand clothing, vacations, theater

trips, a new car and various school dance/party expenses. Marlowe contends

that while those expenses were not incurred because she could not afford to

pay for them, if Metzker was properly paying the amount of child support in

accordance with his income, he should not be excused from paying those

expenses now because they are reasonably based on what similarly

economically situated children incurred.

       On December 27, 2018, the trial court entered an order covering three

years (June 12, 2015 to June 8, 2018), reflecting five distinct periods

necessitated by fluctuation in the parties’ net incomes and the reasonable

needs of Child.3 In its February 5, 2019 opinion and order, the trial court

agreed with Marlowe’s calculation of Metzker’s income and found that all of

the needs Marlowe initially listed and provided documentary support for

concerning Child were reasonable. (See Trial Ct. Op., at 9, 11, 21). However,

the trial court refused to admit those expense sheets “as they are merely

‘aspirational’ and ‘speculative’, and not reasonable, current needs, never

having been incurred in the past, and never to be incurred in the future.” (Id.


____________________________________________


3The effective date of the order is June 12, 2015, and sets Metzker’s support
obligation for Child at: $8,157 per month, from 6/12/15 through 1/01/16;
$8,603 per month, from 1/01/16 through 3/06/16; $9,272 per month, from
3/06/16 through 1/01/17; $10,323 per month from 1/01/17 through 1/01/18;
and $10,323 per month from 1/01/18 through 6/08/18. The order averages
$108,632 per year. (See Order 12/27/18; Trial Court Opinion, 12/27/18, at
17).


                                           -3-
J-A22031-19


at 17). The court went on to find that even if they were admissible, it rejected

them as “speculative” and “not reasonable.” (Id.).

       Marlowe timely appealed and she and the trial court complied with Rule

1925. See Pa.R.A.P. 1925(a)-(b). The single issue on appeal is whether the

trial court properly found that the expenses not incurred by Marlowe were not

reasonable.4 The crux of Marlowe’s claim is that the court erred in determining

that Child’s reasonable needs did not exceed her actual expenses. Marlowe

contends that the court should have accepted evidence of the expenses she

could not financially afford while she waited for an increase in child support.

(See Marlowe’s Brief, at 36-79).5

       Metzger, as a high-income parent, has a legal duty to give his children

the advantages that his financial status indicates to be reasonable.          See

Hecht v. Hecht, 150 A.2d 139, 143 (1959). To determine what the standard

of living is or the financial circumstance of the person from whom child support

is being sought, it is his “financial circumstances, not his philosophical position

on the precise limits of the good life-what he can afford is the question, not



____________________________________________


4See Pa.R.C.P. 1910.16-3.1 (providing child support guidelines in cases
where parties’ combined monthly net income exceeds $30,000.00).

5 “When evaluating a [child] support order, this Court may only reverse the
trial court’s determination where the order cannot be sustained on any valid
ground.” Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012) (citation
omitted). “We will not interfere with the broad discretion afforded the trial
court absent an abuse of the discretion or insufficient evidence to sustain the
support order.” Id. (citation omitted).

                                           -4-
J-A22031-19


what he is willing to pay for.” Karp v. Karp, 686 A.2d 1325, 1328 (Pa. Super.

1996).

      In Hanrahan v. Bakker, 186 A.3d 958, 983 (Pa. 2018), our Supreme

Court addressed the application of the support guidelines in high-income

cases. It observed that child support in Pennsylvania is governed by a statute

and guidelines contained in the Pennsylvania Rules of Civil Procedure. Under

the statute, 23 Pa.C.S. § 4322, the child support guidelines are to be based

on two main components: the ability of the payer to pay and the reasonable

needs of children. It went on to note that the child support guidelines are

created from economic data pursuant to studies regarding the reasonable

needs of children in intact households that are revised every four years. The

child support guidelines are broken into two parts: a chart and a three-step

process.

      The court further noted that the chart applies to families that have a

combined monthly net income up to $30,000. The reason that the chart stops

at that income is that there is no reliable economic data regarding the

reasonable needs of children in households where the combined monthly net

income exceeds $30,000. Families who have a combined monthly net income

in excess of this amount are considered high-income cases and have child

support calculated based on the three-step process.

      The three-step process is as follows: first, there is a preliminary analysis

which includes a percentage of the parties’ income in excess of $30,000 added


                                      -5-
J-A22031-19


to the highest amount of support on the chart related to the number of

children in the family; the second step contains an adjustment for substantial

physical custody of the payer and allocation of additional expenses; and the

third step contains deviation factors (such as the standard of living of the

parties and their children) to be applied in conjunction with a 50-plus category

expense sheet.

      Regarding high-income case, our Supreme Court, in Hanrahan, held:

            In light of the foregoing, we hold that, because Rule
      1910.16–3.1 is based upon an extrapolation of economic data
      establishing reasonable needs for children in standard income
      cases rather than actual economic data establishing reasonable
      needs for children in high income cases, a court should consider
      the particular children’s reasonable needs in applying that rule to
      fashion support awards in high income cases. Specifically, a court
      is to conduct a separate reasonable needs analysis in the third
      step of the high income guidelines by assessing the deviation
      factors found in Rule 1910.16–5(b), in conjunction with the
      income and expense statements required in such cases. In so
      doing, the court must make findings of fact on the record or in
      writing in making a final child support award. Accordingly, we
      conclude that the Superior Court erred in holding that the trial
      court properly fashioned a support award based on the high
      income guidelines without engaging in a separate and discrete
      analysis of the reasonable needs of the Children in this case.

Id. at 976 (emphasis added).

      In Branch v. Jackson, 629 A.2d 170, 171 (Pa. Super. 1993), we held

that reasonable needs of wealthy children are not limited to:

      Reasonable needs are not, of course, limited to the bare
      necessities of life. The reasonable needs of a child whose parent
      or parents are wealthy may well include items which would be
      considered frivolous to parents who are less well off.




                                     -6-
J-A22031-19


      Children of wealthy parents are entitled to the educational
      advantages of travel, private lessons in music, drama, swimming,
      horseback riding, and other activities in which they show interest
      and ability. They are entitled to the best medical care, good
      clothes, and familiarity with good restaurants, good hotels, good
      shows, and good camps. It is possible that a child with nothing
      more than a house to shelter him, a coat to keep him warm and
      sufficient food to keep him healthy will be happier and more
      successful than a child who has all the ‘advantages,’ but most
      parents strive and sacrifice to give their children ‘advantages’
      which cost money.

      In attempting to determine whether an expense for a child of wealthy

parents is reasonable, the standard is that if other similarly wealthy parents

normally incur such expenses for their children, and it is in line with the

lifestyle of the parent from which support is sought, then the expense is

reasonable, even though, for most people, it would be wildly extravagant.

Those additional expenses, once found reasonable, are not any less so

because inadequate child support made them unavailable and, in this case,

largely because it took so long to resolve the matter.

      As noted above, the trial court found that all of the needs Marlowe

initially listed and provided documentary support for concerning Child were

reasonable. (See Trial Ct. Op., at 9, 11, 21). However, the trial court refused

to allow the additional expense sheets submitted by Marlowe as speculative,

excessive and unreasonable.     It mainly did so because those items were

aspirational and speculative, because they were not actually purchased.

However, that is not the issue; instead, the issue is whether those expenses

would be reasonable under the three-step factors enunciated in Hanarahan.


                                     -7-
J-A22031-19


      In this case, the trial court should have conducted a separate reasonable

needs analysis in the third step of the high-income guidelines by assessing

the deviation factors found in Rule 1910.16–5 and make findings as to whether

each item on the list was reasonable. In doing so, the trial court is obligated

to specify (1) the amount of guideline support, (2) the reasons for deviation,

(3) the findings of fact justifying deviation, and (4) the amount of the

deviation, whether the case is high-income or otherwise. In calculating the

amount of deviation, the trial court must calculate guideline support, including

the required contributions for medical insurance, private school tuition,

summer camp and extracurricular activities. It should also consider whether

Metzker failed to provide accurate expense reports, as well as the fact that as

the non-custodial parent, he did not exercise any partial custody or visitation.

      That having not been done, we vacate the trial court’s order and remand

for it to make findings of fact, holding further proceedings if necessary. We

note that there is concern that if the trial court found any of those expenses

reasonable, it would result in a windfall for Marlowe, since she did not actually

purchase those items. However, if any of those expenses were reasonable,

not to award them would result in a windfall for Metzker. To alleviate those

concerns, if the trial court finds that any of the expenses are reasonable, we

direct it to enter an appropriate order to advance the interests of Child.

      Order vacated. Case remanded. Jurisdiction relinquished.




                                      -8-
J-A22031-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/19




                          -9-